            Case 1:18-cv-08650-RA Document 46 Filed 03/12/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com

                                              March 12, 2020

VIA ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
New York, NY 10007

                                    Re:       Carlos Alvarado, et al. v. New Rams Deli Plus Inc. et al
                                              Index No. 18-cv-8650 (RA) (SDA)

Dear Judge Abrams:

         We represent Plaintiffs Juan Carlos Alvarado and Alberto Tetlamatzi in the above-

referenced matter. We submit this status report jointly with Defendants, pursuant to the Court’s

February 5, 2020 order.

         The parties have scheduled a settlement conference with Magistrate Judge Aaron on

April 1, 2020. We propose that we submit a post-settlement conference status report to Your

Honor on or before April 6, 2020.

         We thank the Court for its attention to this matter.


                                              Respectfully Submitted,

                                              /s/ Joshua S. Androphy
                                              Joshua S. Androphy




                           Certified as a minority-owned business in the State of New York
